Na. 12757

         I N THE SUPREME COURT O THE STATE OF M N A A
                                F              OTN

                                          1975



STANLEY and LUELLA HORACEK,
husband and w i f e ,

                            P l a i n t i f f s and A p p e l l a n t s ,



WILLIAM and VELMA HUDSON,
husband and w i f e ,

                            Defendants and Respondents.



Appeal from:       D i s t r i c t Court o f t h e Fourteenth J u d i c i a l D i s t r t c t ,
                   Honorable Nat A l l e n , Judge p r e s i d i n g .

Ceunsel of Record :

      For Appellants :

            Robert L. Stephens argued, B i l l i n g s , Montana

      For Respondents:

            Michael J. Whalen argued, B i l l i n g s , Montana



                                                  Submitted:           A p r i l 8, 1975

                                                            :
                                                      ~ecided               AU G 5 :975
Filed:   AQG   5   15
                    y
Mr.     J u s t i c e Gene B . Daly d e l i v e r e d t h e Opinion of t h e Court.


           This i s an a p p e a l from a judgment of t h e d i s t r i c t c o u r t ,
M u s s e l s h e l l County, Hon. Nat A l l e n , s i t t i n g w i t h o u t a j u r y .             The

judgment denied r e l i e f i n a q u i e t t i t l e a c t i o n t o p l a i n t i f f s
S t a n l e y and LuElla Horacek, husband and w i f e , and q u i e t i n g t i t l e

i n d e f e n d a n t s William and Velma Hudson, husband and w i f e .
           The r e c o r d c o n t a i n s a long r e c i t a l of f a c t s l e a d i n g back

t o t h e a n t e c e d e n t s of t h e p a r t i e s through whom each c l a i m s t i t l e
t o the property i n question.                   Two l o t s a r e i n v o l v e d , Lots 9 and
1 0 , Block 3, O r i g i n a l Townsite of F a r r a l l , an o l d s u b d i v i s i o n

s o u t h of Roundup, Montana.

           P l a i n t i f f s c l a i m t i t l e through one Leo Sedlacek who pur-
chased and r e s i d e d on Lots 5 , 6 , 7 , and 8 , Block 3 of t h e sub-

d i v i s i o n and which a b u t        t h e l o t s involved h e r e , Lots 9 and 10.
Record t i t l e t o Lots 9 and 10 was h e l d by Dominic Vescovi and

h i s wife, Jennie.           Defendants c l a i m t i t l e through Dominic and
J e n n i e Vescovi   .
          Here, t h e c o n t r o l l i n g q u e s t i o n i s - - - i s   t h e r e evidence

t o s u p p o r t p l a i n t i f f s ' c l a i m t h a t Leo Sedlacek a c q u i r e d t i t l e

t o t h e l o t s from Dominic and J e n n i e Vescovi through a d v e r s e
possession?
          The p r o p e r t y was a t a l l times a s s e s s e d t o Dominic and

J e n n i e Vescovi and t h e t a x n o t i c e s were addressed t o them, i n
c a r e of Sedlacek.          Sedlacek paid t h e t a x e s f o r t h e r e q u i r e d

number of y e a r s .       However, d e f e n d a n t s contend t h a t t h i s was t h e
agreed l e a s e payment f o r t h e use of t h e land t o grow garden pro-
ducts.
          P l a i n t i f f s i n t h e i r c h a l l e n g e of t h e d i s t r i c t c o u r t ' s
judgment t h a t Sedlacek had n o t a c q u i r e d t i t l e t o Lots 9 and 10
through a d v e r s e p o s s e s s i o n , maintain s d l a c e k ' s p o s s e s s i o n of t h e

p r o p e r t y met a l l r e q u i r e m e n t s of Montana law t o e s t a b l i s h a d v e r s e
possession.          P l a i n t i f f s p o i n t out t h e r e i s no f a c t u a l d i s p u t e
t h a t Sedlacek a c t u a l l y and continuously occupied t h e land i n
question f o r a t l e a s t f i f t e e n years p r i o r t o h i s death.                 Section
93-2510, R.C.M.           1947.      P l a i n t i f f s a l s o a s s e r t Sedlacek enclosed
t h e land i n q u e s t i o n w i t h a s u b s t a n t i a l e n c l o s u r e and c u l t i v a t e d
i t a n n u a l l y by p r e p a r i n g and growing h i s t r u c k garden.               Section
93-2511, R.C.M.           1947.      F u r t h e r , Sedlacek paid a l l of t h e p r o p e r t y
taxes.       S e c t i o n 93-2513, R.C.M.          1947.
           P l a i n t i f f s argue t h e r e has been no proof t h a t a l a n d l o r d -
t e n a n t r e l a t i o n s h i p e v e r e x i s t e d except f o r hearsay testimony
from one of d e f e n d a n t s f w i t n e s s e s , admitted over o b j e c t i o n of
p l a i n t i f f s ; t h a t t h e continuous, unexplained and u n i n t e r r u p t e d
u s e of t h e land i s s u f f i c i e n t l y adverse t o s u s t a i n t h e i r claim.
P l a i n t i f f s presented w i t n e s s e s who t e s t i f i e d Leo Sedlacek l e a s e d
a p o r t i o n of Lots 9 and 10 t o them d u r i n g h i s l i f e t i m e .               They
f u r t h e r a r g u e t h a t s e d l a c e k f s l e a s i n g of t h e land and u l t i m a t e l y
h i s conveying t h e land a r e c l e a r unequivocal a c t s m a n i f e s t i n g an
i n t e n t t o d i s p o s s e s s t h e p r i o r owner.
           F i n a l l y , p l a i n t i f f s argue t h a t Brown v. C a r t w r i g h t , 163
Mont. 139, 515 P.2d 684, s t a n d s f o r t h e p r o p o s i t i o n t h a t t h e
q u e s t i o n of adverse possession i s one of i n t e n t of t h e p a r t i e s
t o be discovered from a l l t h e circumstances.                         Further, t h a t
t h e t r i a l court erred i n finding t h a t p l a i n t i f f s f a i l e d t o
c a r r y t h e burden of e s t a b l i s h i n g t i t l e by adverse p o s s e s s i o n .
I n support they c i t e Wilson v. Chestnut, 164 Mont. 484, 525 P.2d
24, 31 %.Rep.           606, a s a u t h o r i t y t h a t t h e burden r e s t s on
defendants.
           Here, t h e l e g a l t i t l e a t a l l times d u r i n g t h e a l l e g e d
adverse possession was i n Dominic Vescovi and h i s w i f e , J e n n i e .
Under t h e p r o v i s i o n s of s e c t i o n 93-2507, R.C.M.              1947, occupation
of p r o p e r t y by any person o t h e r than t h e l e g a l t i t l e h o l d e r i s
deemed t o have been under and i n s u b o r d i n a t i o n t o t h e l e g a l t i t l e .
Where d e f e n d a n t s , a s h e r e , show t h e y a r e s u c c e s s o r s t o t h e owner
o f t h e l e g a l t i t l e , t h e y have made a prima f a c i e c a s e on t h e i r
c r o s s c l a i m and t h e burden i s t h e n c a s t upon p l a i n t i f f s t o e s t a b -
l i s h t h e i r adverse possession.                     Smith v . Whitney, 105 Mont. 523,
74 P.2d 450.
            The e v i d e n c e i n t h e r e c o r d i n t h e i n s t a n t c a s e a t t h e
v e r y b e s t i s i n c o n f l i c t a s i t r e l a t e s t o t h e matter o f h o s t i l e
p o s s e s s i o n by p l a i n t i f f s .   Under such c i r c u m s t a n c e s t h i s Court
w i l l view t h e e v i d e n c e i n a l i g h t most f a v o r a b l e t o t h e p r e v a i l i n g
p a r t y i n t h e d i s t r i c t c o u r t and uphold i t s f i n d i n g u n l e s s t h e
evidence preponderates a g a i n s t t h e defendants.                           Johnson v. S i l v e r
Bow County, 1 5 1 Mont. 283, 443 P.2d 6.
            W do n o t d i s a g r e e w i t h t h e r a t i o n a l e i n Brown, r e l i e d on
             e
by p l a i n t i f f s , however, a c a s u a l r e a d i n g o f Brown d e m o n s t r a t e s
t h a t t h e f a c t s t h e r e a r e c l e a r l y d i s t i n g u i s h a b l e from t h e i n s t a n t
case.
            I n Wilson, c i t e d by p l a i n t i f f s t o d e m o n s t r a t e t h e burden
                                                                                   with
o f p r o o f r e s t s on d e f e n d a n t s , t h i s Court was d e a l i n g / a n a l l e g e d
p r e s c r i p t i v e r i g h t t o u s e a n easement and was d e t e r m i n i n g where
t h e burden o f p r o o f might b e from t i m e t o time i n such a c a s e .
            There i s n o t h i n g i n Wilson t h a t c a n b e c o n s t r u e d t o h o l d
t h a t t h e burden o f p r o v i n g h i s own t i t l e d o e s n o t f a l l f i r s t t o
any c l a i m a n t .     Lunceford v . Trenk,                 163 Mont. 504, 518 P.2d 266,
q u o t e d w i t h a p p r o v a l i n Wilson.
            There i s s u b s t a n t i a l c r e d i b l e e v i d e n c e t o s u p p o r t t h e
t r i a l c o u r t and r e v i e w i n g t h e e v i d e n c e      i n a l i g h t most f a v o r a b l e
t o t h e p r e v a i l i n g p a r t y , w e f i n d i t does n o t p r e p o n d e r a t e w i t h
any c l a r i t y a g a i n s t d e f e n d a n t s .
            The judgment i s a f f i r m e d .




                                                        /' J u s t i c e
W concur:
 e

                  A,
  1 .
 A$;-.-   -   -
              /


              ,/$
                    /*


                         < - e
---------,,f----------------
                                 L


                                        \
                                     LP---


   Chief J u s t i c e